      Case 2:19-cv-00395-SAB     ECF No. 57    filed 08/27/20   PageID.241 Page 1 of 3



 1
 2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 3                                                              EASTERN DISTRICT OF WASHINGTON



 4                                                              Aug 27, 2020
 5                                                                   SEAN F. MCAVOY, CLERK



 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 NICOLAS CHRISTOPHER BOYD, a.k.a.
10 Nicholas Michael Brinkley,                       NO. 2:19-CV-00395-SAB
11               Plaintiff,
12               v.
13 CORRECTIONS OFFICER IRWIN,                       ORDER DENYING MOTIONS
14 CORRECTIONS OFFICER LESLIE, and
15 CORRECTIONS OFFICER VILLAREAL,
16               Defendants.
17
18        Before the Court are a number of pending motions filed by Plaintiff. Plaintiff
19 is representing himself in this matter. The motions were heard without oral
20 argument.
21 (1)    Motion to Appoint Counsel, ECF No. 34
22        Plaintiff asks for help from an attorney or standby counsel. Generally, a
23 person does not have a Sixth Amendment right to counsel in a civil action. Palmer
24 v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). A court may under “exceptional
25 circumstances” appoint counsel for indigent civil litigants. 28 U.S.C. § 1915(e)(1).
26 When determining whether “exceptional circumstances” exist, a court must
27 consider “the likelihood of success on the merits as well as the ability of the
28 petitioner to articulate his claims pro se in light of the complexity of the legal

      ORDER DENYING MOTIONS ~ 1
        Case 2:19-cv-00395-SAB    ECF No. 57     filed 08/27/20   PageID.242 Page 2 of 3



 1 issues involved.” Id. Neither of these considerations is dispositive and instead must
 2 be viewed together. Id.
 3         Here, the Court does not find that exceptional circumstances exist that
 4 support appointment of counsel. At this point in the case, the parties are
 5 exchanging discovery and Plaintiff was able to adequately present his claims to
 6 survive preliminary review. Plaintiff’s Motion is denied.
 7 (2)     Motions for Discovery, ECF No. 35, 38
 8         Plaintiff asks for all video, data, sanctions, grievances, mental health records
 9 since March 3, 2016. Discovery is governed by Fed. R. Civ. P. 26. The parties
10 have not yet exchanged discovery requests. Plaintiff’s motion is premature.
11 (3)     Safeties Securities Risk Motion, ECF No. 36
12         Plaintiff asks that the three officers who are Defendants in this action be
13 placed on suspension or in the alternative that he be moved from Grant County jail.
14 Plaintiff has not shown good cause for obtaining his requested relief, nor is the
15 Court convinced it has jurisdiction to order Plaintiff’s requested relief. Plaintiff’s
16 motion is denied.
17 (4)     Motion for Reconsideration, ECF No. 40
18         Plaintiff ask the Court to reconsider its decision to dismiss the case. The
19 Court has already granted Plaintiff’s requested relief. Plaintiff’s motion is denied,
20 as moot.
21 (5)     Motion for Protective Order, ECF No. 44
22         Plaintiff appears to be asking for the same request as in ECF No. 36. For the
23 same reasons, the Court denies the motion.
24 (6)     Motion for Privacy Protection Made With the Court, ECF No. 45
25         It is unclear the exact purpose of Plaintiff’s Motion, or what relief Plaintiff is
26 seeking. Plaintiff’s motion is denied.
27 //
28 //

        ORDER DENYING MOTIONS ~ 2
     Case 2:19-cv-00395-SAB     ECF No. 57    filed 08/27/20    PageID.243 Page 3 of 3



 1         Accordingly, IT IS HEREBY ORDERED:
 2         1. Plaintiff’s Motion to Appoint Counsel, ECF No. 34, is DENIED.
 3         2. Plaintiff’s Motions for Discovery, ECF No. 35, 38, is DENIED.
 4         3. Plaintiff’s Safeties Securities Risk Motion, ECF No. 36, is DENIED.
 5         4. Plaintiff’s Motion for Reconsideration, ECF No. 40, is DENIED, as
 6 moot.
 7         5. Plaintiff’s Motion for Protective Order, ECF No. 44, is DENIED.
 8         6. Plaintiff’s Motion for Privacy Protection Made With the Court, ECF No.
 9 45, is DENIED.
10         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
11 this Order and to provide copies to counsel and Plaintiff.
12         DATED this 27th day of August 2020.
13
14
15
16
17
18                               Stanley A. Bastian
                          Chief United States District Judge
19
20
21
22
23
24
25
26
27
28

      ORDER DENYING MOTIONS ~ 3
